Exhibit 10.1

1470-1530 Doolittle Drive
SAN LEANDRO, CALIFORNIA

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

between

SIMPSON MANUFACTURING CO., INC., a Delaware corporation

AS SELLER,

and

OAKLAND LAND COMPANY, LLC,

AS PURCHASER

June 5, 2007


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made as of the 5th day of June, 2007 (the “Effective Date”), by
and between SIMPSON MANUFACTURING CO., INC., a Delaware corporation (“Seller”),
and OAKLAND LAND COMPANY, LLC, a California limited liability company or
approved assignee (jointly and severally, “Purchaser”) with reference to the
following facts.

A.            Seller owns the parcel of real property and improvements located
at 1470, 1500 and 1530 Doolittle Drive, San Leandro, California consisting of
Parcel Numbers 77A 680 2-03, 77A 680 2-08,77A 680 2-10, 77A 680 2-12, 77A 680
2-07 and 77A 680 2-11.

B.            Seller has agreed to sell to Purchaser and Purchaser has agreed to
buy from Seller the Property described in this Agreement in accordance with and
upon satisfaction of the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1
PURCHASE AND SALE

1.1           Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey to Purchaser,
and Purchaser agrees to purchase from Seller, the following:

(a)           that certain tract or parcel of Real Property situated in the City
of San Leandro, California more particularly described in Exhibit A attached
hereto and made a part hereof, consisting of approximately 10.41 acres together
with all improvements, rights, privileges, easements and appurtenances
pertaining to such property, including all right, title and interest of Seller
in and to adjacent streets, or rights-of-way (the “Real Property”);

(b)           All buildings, structures, improvements and fixtures located on
the Real Property consisting of approximately 184,251 square feet of those
certain buildings, and all apparatus, equipment and appliances incorporated
therein, such as heating and air-conditioning systems, facilities used to
provide any utility service, ventilation or other services thereto, parking
lots, landscaping and roadways (collectively, “Improvements”);

(c)           any and all of Seller’s right, title and interest in and to all
tangible personal property located upon the Real Property (the “Personal
Property”); and,

(d)           any and all of Seller’s right, title and interest in and to (i)
all assignable permits, licenses, approvals, and entitlements issued by any
governmental authority in connection with the Real Property and (ii) all
assignable plans and specifications pertaining to the Real Property or the
Personal Property (collectively, the “Intangibles”).

1.2           Property Defined. The Real Property, the Improvements, the
Personal Property and the Intangibles are hereinafter sometimes referred to
collectively as the “Property.”


--------------------------------------------------------------------------------


1.3           Purchase Price. The purchase price for the Property shall be the
amount of $13,500,000.00 (the “Purchase Price”).

1.4           Payment of Purchase Price. Purchaser shall deposit the Purchase
Price, as increased or decreased by prorations and adjustments as herein
provided to Title Company as more particularly set forth in Section 4.3.

1.5           Deposit.

(a)           On the Effective Date, Purchaser shall deposit into Escrow with
First American Title Insurance Company (the “Title Company”), having its office
at 1850 Mt. Diablo Blvd., Suite 300, Walnut Creek, California, 94596, Attn: Teri
Dashwood (the “Title Company”) in immediately available funds the sum of
$100,000.00 (the “Deposit”). The Deposit shall be held in an interest bearing
account approved by Purchaser and Seller. The Deposit shall be refundable to
Purchaser if Purchaser terminates this Agreement pursuant to Sections 2 or 3.

(b)           After the expiration of the later of the Title Inspection Period
(as hereinafter defined) and the Inspection Period (as hereinafter defined)
(such later date, the “Approval Date”), the Deposit shall become non-refundable;
provided, however, that the Deposit shall be refundable to Purchaser if this
Agreement is terminated pursuant to a specific provision of this Agreement which
provides that the Deposit is to be returned to Purchaser under such
circumstances.

(c)           The Title Company shall hold the Deposit in an interest-bearing
account reasonably acceptable to Seller and Purchaser, in accordance with the
terms and conditions of this Agreement. All interest on such sum shall be deemed
income of Purchaser, and Purchaser shall be responsible for the payment of all
costs and fees imposed on the Deposit account. The Deposit and all accrued
interest shall be applied or distributed in accordance with the terms of this
Agreement.

1.6           Deposit as Liquidated Damages. FROM AND AFTER THE EXPIRATION OF
THE APPROVAL DATE, EXCEPT WHERE THIS AGREEMENT PROVIDES THAT THE DEPOSIT IS TO
BE RETURNED TO PURCHASER, IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED
HEREUNDER IS NOT CONSUMMATED FOR ANY REASON EXCEPT (I) A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF SELLER OR (II) A TERMINATION OF THIS AGREEMENT PURSUANT
TO ARTICLE 7, OR (III) THE FAILURE OF A CONDITION PRECEDENT IN SECTION 4.6, THE
DEPOSIT (INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT THEREOF) SHALL BE
PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES AND AS SELLER’S SOLE AND
EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF SUCH
DEFAULT OR FAILURE TO CLOSE. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL
DAMAGES IN THE EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY INITIALING
THIS SECTION, THE PARTIES ACKNOWLEDGE THAT THE NONREFUNDABLE DEPOSIT HAS BEEN
AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S
DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW
OR IN EQUITY AGAINST PURCHASER IN THE EVENT THE CLOSING (AS DEFINED IN SECTION
4.1) DOES NOT OCCUR. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS
SECTION 1.6 LIMIT THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER
PARTY DUE TO THE OTHER PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE
WITH THIS AGREEMENT OR THIRD PARTY CLAIMS ARISING OUT OF OR RELATING TO THIS
CONTRACT OR THE PROPERTY. PURCHASER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ
AND UNDERSTOOD

2


--------------------------------------------------------------------------------


THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED. SELLER HEREBY WAIVES ANY AND
ALL BENEFITS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 3389.

Seller’ Initial

/s/ MJH

 

Purchaser’s Initial

/s/ TMM

 

 

1.7           Title Company.

(a)           Upon mutual execution of this Agreement, the parties hereto shall
deposit an executed counterpart of this Agreement with Title Company and this
Agreement shall serve as instructions to Title Company for consummation of the
purchase contemplated hereby (“Escrow”). Seller and Purchaser shall execute such
supplemental escrow instructions as may be appropriate to enable Title Company
to comply with the terms of this Agreement, provided such supplemental escrow
instructions are not in conflict with this Agreement as it may be amended in
writing from time to time. In the event of any conflict between the provisions
of this Agreement and any supplementary escrow instructions signed by Purchaser
and Seller, the terms of this Agreement shall control. Title Company shall hold
and dispose of the Deposit and other funds and instruments delivered into Escrow
in accordance with the terms of this Agreement. Seller and Purchaser agree that
the duties of the Title Company hereunder are purely ministerial in nature and
shall be expressly limited to the matters set forth in this Agreement.

(b)           Title Company shall not be responsible for any interest on the
Deposit except as is actually earned, or for the loss of any interest resulting
from the withdrawal of the Deposit prior to the date interest is posted thereon.

(c)           Title Company shall execute this Agreement for the purpose of
being bound by the provisions of this Agreement directing action by the Title
Company.

ARTICLE 2
TITLE AND SURVEY

2.1           Title Inspection Period. Seller has delivered to Purchaser or will
deliver to Purchaser (a) a current preliminary title report on the Real
Property, accompanied by copies of all documents referred to in the report
(collectively, the “Title Report”); and (b) any survey of the Real Property in
Seller’s possession or control (the “Survey”). Purchaser shall have the right
until forty-five (45) days after the delivery of the items specified in (a) and
(b) above (the “Title Inspection Period”) to review the Title Report, tax bills
and Survey. Purchaser shall be responsible for the costs of any new survey or
survey update required in connection with the issuance of the Title Policy.

2.2           Title Examination. Purchaser shall notify Seller in writing (the
“Title Notice”) prior to the expiration of the Title Inspection Period which
exceptions to title (including survey matters), if any, will not be accepted by
Purchaser. If Purchaser fails to notify Seller in writing of its disapproval of
any exceptions to title by the expiration of the Title Inspection Period,
Purchaser shall be deemed to have approved the condition of title to the Real
Property. If Purchaser notifies Seller in writing that Purchaser objects to any
exceptions to title, Seller shall have ten (10) days after receipt of the Title
Notice to notify Purchaser (x) that Seller will remove such objectionable
exceptions from title on or before the Closing (as defined in Section 4.1); or
(y) that Seller elects not to cause such exceptions to be removed. If Seller
gives Purchaser notice under clause (y) above, Purchaser shall have five (5)
days in which to notify Seller that Purchaser will terminate this Agreement. If
this Agreement is terminated pursuant to the foregoing provisions of this
paragraph, then neither party shall have any further rights or obligations
hereunder

3


--------------------------------------------------------------------------------


(except for any indemnity obligations of either party pursuant to this
Agreement), the Deposit shall be returned to Purchaser and each party shall bear
its own costs incurred hereunder.

2.3           Pre-Closing “Gap” Title Defects. After the Effective Date, Seller
shall not knowingly create or permit the creation of any lien or encumbrance
upon the Real Property not disclosed by the Title Report or revealed by the
Survey which would survive the Closing (each such lien or encumbrance an
“Intervening Lien”). If Seller or Purchaser receives notice of any Intervening
Lien, such party shall notify the other party in within five (5) days of receipt
of such notice (the “Gap Notice”). If either party sends a Gap Notice to the
Other Party, then, without limiting any other rights of Seller or Purchaser
pursuant to this Agreement, Purchaser and Seller shall have the same rights and
obligations with respect to such notice, and Purchaser shall have the same right
to terminate this Agreement, as in the case of a Title Notice under Section 2.2
hereof.

2.4           Permitted Exceptions. The Real Property shall be conveyed subject
to the following matters, which are hereinafter referred to as the “Permitted
Exceptions”: (a) those matters that either are not objected to in writing within
the time periods provided in Sections 2.2 or 2.3 hereof, or if objected to in
writing by Purchaser, are those subject to which Purchaser has elected or is
deemed to have elected to accept the conveyance of the Property; (b) the lien of
all ad valorem real estate taxes and assessments not yet due and payable as of
the date of Closing; (c) the standard printed exception in the Title Policy; and
(d) items shown on the Survey and not objected to by Purchaser or waived by
Purchaser in accordance with Section 2.2 or 2.3 hereof.

2.5           Payment of Monetary Liens. Notwithstanding anything to the
contrary contained in this Agreement, the Permitted Exceptions shall not include
and Seller shall cause to be removed from record at or before the Closing at
Seller’s cost, any then existing monetary liens or encumbrances against the
Property other than current, non-delinquent real property taxes and assessments.

2.6           Conveyance of Title. At Closing, Seller shall convey and transfer
to Purchaser fee simple title to the Real Property, by execution and delivery of
the Deed (as defined in Section 4.2(a) hereof). Evidence of delivery of such
title shall be the issuance by the Title Company of an ALTA Coverage Owner’s
Policy of Title Insurance (the “Title Policy”) covering the Real Property, in
the full amount of the Purchase Price, subject only to the Permitted Exceptions.

ARTICLE 3
REVIEW OF PROPERTY

3.1           Right of Inspection.

(a)           Seller has delivered or will deliver to Purchaser or, if such
materials are voluminous will make available for Purchaser to inspect at
Seller’s offices, all Due Diligence Materials in Seller’s possession or under
Seller’s control. As used herein, the “Due Diligence Materials” shall mean all
documents, records and files in Seller’s possession or under Seller’s control
concerning the physical condition, operation, title, entitlement status,
development, and use of the Property and all Intangibles relating to the
Property in Seller’s possession or under Seller’s control, including, to the
extent in Seller’s possession or control, the documents enumerated in the Due
Diligence Checklist transmitted by Purchaser on May 29, 2007,but excluding
Seller’s corporate records, internal memoranda, accounting and tax records and
similar proprietary, confidential or privileged information. Purchaser shall
have the right until the date that is sixty (60) days after the date all of the
Due Diligence Materials are delivered or made available to Purchaser (the
“Inspection Period”), to make a physical inspection of the Real Property,
including an inspection of the environmental condition thereof pursuant to the
terms and conditions of

4


--------------------------------------------------------------------------------


this Agreement, and to examine the Due Diligence Materials. Seller shall notify
Purchaser in writing on the date that it has delivered or made available the Due
Diligence Materials.

(b)           Purchaser understands and agrees that any on-site inspections of
the Property shall occur during normal business hours after twenty-four hours
prior written or telephonic notice to Seller and shall be conducted so as not to
interfere unreasonably with the use of the Property by Seller. Seller reserves
the right to have a representative present during any such inspections. At
Seller’s option, Purchaser will furnish to Seller copies of any reports received
by Purchaser relating to any inspections of the Property. Seller shall keep all
such reports strictly confidential and shall comply with any other reasonable
requirements regarding the disclosure or use of the reports provided by
Purchaser.

(c)           In the event that Purchaser desires to conduct on site testing at
the Property (“Invasive Testing”), Purchaser shall notify Seller of such desire
and Purchaser shall perform such Invasive Testing in accordance with the terms
of the Invasive Testing Requirements attached hereto as Exhibit D.

(d)           Except to the extent resulting from Seller’s or its agent’s,
employee’s or contractor’s negligence or willful misconduct, Purchaser agrees to
protect, indemnify, defend and hold Seller harmless from and against any claim
for liabilities, losses, costs, expenses (including reasonable attorneys’ fees),
damages or injuries arising out of or resulting from the inspection of the
Property by Purchaser or its agents or consultants (other than matters arising
as a result of discovery of existing conditions beneath the Property).
Notwithstanding anything to the contrary in this Agreement, the obligation to
indemnify and hold harmless Seller shall survive Closing or any termination of
this Agreement.

3.2           Environmental Reports. SELLER SHALL DELIVER TO PURCHASER ANY
ENVIRONMENTAL REPORTS AND OTHER WRITTEN INFORMATION REGARDING ENVIRONMENTAL
HAZARDS OR HAZARDOUS SUBSTANCES SPECIFICALLY PREPARED FOR SELLER WITH RESPECT TO
THE PROPERTY (COLLECTIVELY, “ENVIRONMENTAL REPORTS”) IN ITS POSSESSION OR UNDER
ITS CONTROL AND PURCHASER WILL ACKNOWLEDGE IN WRITING ITS RECEIPT OF SUCH
REPORTS. ANY ENVIRONMENTAL REPORTS DELIVERED OR TO BE DELIVERED BY SELLER OR ITS
AGENTS OR CONSULTANTS TO PURCHASER ARE BEING MADE AVAILABLE SOLELY AS AN
ACCOMMODATION TO PURCHASER AND MAY NOT BE RELIED UPON BY PURCHASER IN CONNECTION
WITH THE PURCHASE OF THE PROPERTY. EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES
SET FORTH HEREIN, PURCHASER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL
REPORT. PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, ITS OWN INVESTIGATION OF THE ENVIRONMENTAL CONDITION OF THE
PROPERTY TO THE EXTENT PURCHASER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR
APPROPRIATE.

3.3           California Disclosure Report. Seller acknowledges that the
Disclosure Statutes (hereinafter defined) provide that a seller of real property
must make certain disclosures regarding certain natural hazards potentially
affecting the real property, as more particularly provided therein. As used in
this Agreement, “Disclosure Statutes” means, collectively, California Government
Code Sections 8589.3, 8589.4 and 51183.5, California Public Resources Code
Sections 2621.9, 2694 and 4136 and any other California statutes that require
Seller to make disclosures concerning real property. Seller shall promptly order
a Natural Hazard Disclosure Report for the Project (the “Natural Hazard Report”)
and shall deliver the Natural Hazard Report to Purchaser promptly upon Seller’s
receipt thereof. The Natural Hazard

5


--------------------------------------------------------------------------------


Report shall be deemed part of the Due Diligence Materials. Purchaser hereby
agrees as follows with respect to the Disclosure Statutes and the Natural Hazard
Report: (i) the delivery of the Natural Hazard Report to Purchaser as provided
above shall be deemed to satisfy all obligations and requirements of Seller
under the Disclosure Statutes; (ii) Seller shall not be liable for any error or
inaccuracy in, or omission from, the information in the Natural Hazard Report;
(iii) the Natural Hazard Report is being provided by Seller for purposes of
complying with the Disclosure Statutes and shall not be deemed to constitute a
representation or warranty by Seller as to the presence or absence in, at or
around the Project of the conditions that are the subject of the Disclosure
Statutes.

3.4           Right of Termination. If for any reason whatsoever in Purchaser’s
sole and absolute discretion Purchaser determines that the Property or any
aspect thereof is unsuitable for Purchaser’s acquisition, Purchaser shall have
the right to terminate this Agreement on or prior to the Approval Date. If this
Agreement is terminated pursuant to the foregoing provisions of this paragraph,
then neither party shall have any further rights or obligations hereunder
(except for any indemnity obligations of either party pursuant to this
Agreement), the Deposit shall be returned to Purchaser and each party shall bear
its own costs incurred hereunder. If Purchaser fails to give Seller a notice
approving this Agreement on or prior to the Approval Date, then Purchaser shall
be deemed to have elected to terminate this Agreement.

3.5           Tenancies. Seller shall deliver the Property to Purchaser at the
Closing free and clear of any tenants or occupants of, or any rights or claims
of occupancy to, the Property and with all major items of personal property
removed.

ARTICLE 4
CLOSING

4.1           Time and Place.

(a)           The consummation of the transaction contemplated hereby (the
“Closing”) shall be on the thirtieth (30th) day after the Approval Date or such
earlier date as mutually approved by Seller and Purchaser (“Closing Date”).

(b)           If, for any reason the Closing does not occur on or before the
Closing Date, as such date may be extended by, and only by, (i) mutual agreement
of Purchaser or Seller, or (ii) in accordance with Article 7 of this Agreement,
the obligations of the parties to buy and sell the Property shall terminate and
each party shall have the rights and remedies set forth herein.

(c)           Non-recorded documents shall be deposited with Shartsis Friese LLP
(“SF”), in escrow, and recorded documents shall be delivered to the Title
Company as provided in this Agreement. At the Closing, Seller and Purchaser
shall perform the obligations set forth in, respectively, Section 4.2 and
Section 4.3 hereof, the performance of which obligations shall be concurrent
conditions; provided that the Deed shall not be recorded until Seller receives
confirmation of the wire number of the wired portion of the Purchase Price,
adjusted by prorations as set forth herein.

4.2           Seller’s Deliveries.

(a)           Seller shall deliver to Title Company the original Grant Deed in
the form attached hereto as Exhibit B (the “Deed”).

(b)           Seller shall deliver to SF, in escrow, two duly executed
counterpart originals of an assignment of Seller’s interest in the Intangibles
in the form attached hereto as Exhibit C (the “Assignment of Intangibles”).

6


--------------------------------------------------------------------------------


(c)           Seller shall deliver to SF, in escrow, one duly executed
counterpart original of a Bill of Sale for the Personal Property in the form
attached hereto as Exhibit E.

(d)           Seller shall deliver to SF, in escrow, one duly executed
counterpart original of a certificate updating Seller’s representations as of
the Closing Date if there have been any changes in the representations since the
Effective Date.

(e)           Seller shall deliver to Title Company such evidence as the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller.

(f)            Seller shall deliver to Title Company a certificate stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and a State of California Form 593-W
(collectively, the “Non-Foreign Affidavits”).

(g)           Seller shall deliver to Title Company a full release and
reconveyance of all monetary encumbrances affecting the Property which are not
to be paid out of the proceeds of the Closing (other than the lien of current,
non-delinquent real property taxes and assessments) and any mechanics’ liens,
and such affidavits as may be customarily and reasonably required by the Title
Company, in a form reasonably acceptable to Seller.

(h)           On or before the Closing, Seller shall deliver to SF, in escrow,
and/or Title Company as applicable, a closing statement reasonably acceptable to
Seller duly executed by Seller. Purchaser and Seller shall cooperate in good
faith with Title Company to prepare the final closing statement.

(i)            On or before the Closing, Seller shall deliver to SF, in escrow,
and/or Title Company, as applicable, such additional documents as shall be
reasonably required to consummate the transaction contemplated by this
Agreement.

(j)            Upon the Closing, Seller shall deliver to Purchaser possession
and occupancy of the Property, subject to the Permitted Exceptions and shall
deliver to Purchaser the assigned Intangibles.

4.3           Purchaser’s Deliveries.

(a)           At least one (1) business day prior to the Closing, Purchaser
shall wire transfer to Title Company the full amount of the Purchase Price,
increased or decreased by the Deposit, prorations and adjustments as herein
provided.

(b)           Purchaser shall deliver to SF, in escrow, two (2) duly executed
counterpart originals of the Assignment of Intangibles.

(c)           Purchaser shall deliver to SF, in escrow, one duly executed
counterpart original of a certificate updating Purchaser’s representations if
there have been any changes in the representations since the Effective Date.

(d)           Purchaser shall deliver to Title Company such evidence as the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser.

(e)           Purchaser shall deliver to SF, in escrow, and/or Title Company, as
applicable, a closing statement reasonably acceptable to Purchaser duly executed
by Purchaser.

7


--------------------------------------------------------------------------------


(f)            Purchaser shall deliver to SF, in escrow and/or Title Company, as
applicable, such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

4.4           Credits, Prorations and Closing Deliveries.

(a)           All income and expenses of the Property shall be apportioned as of
12:01 a.m., on the day of Closing, as if Purchaser were vested with title to the
Property during the entire day upon which Closing occurs. Such prorated items
shall include without limitation the following: (i) taxes and assessments levied
against the Property; (ii) utility charges for which Seller is liable, if any,
such charges to be apportioned at Closing on the basis of the most recent meter
reading occurring prior to Closing (dated not more than fifteen (15) days prior
to Closing) or, if unmetered, on the basis of a current bill for each such
utility; provided however, that Seller may pay such utility charges directly to
the utility provider; (iii) all amounts payable under assigned Intangibles; and
(iv) any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the county in
which the Property is located.

(b)           Notwithstanding anything contained in Section 4.4(a) hereof, any
taxes paid at or prior to Closing shall be prorated based upon the amounts
actually paid. If taxes and assessments due and payable during the year of
Closing have not been paid before Closing, Seller shall be charged at Closing an
amount equal to that portion of such taxes and assessments which relates to the
period before Closing and Purchaser shall pay the taxes and assessments prior to
their becoming delinquent. Any such apportionment made with respect to a tax
year for which the tax rate or assessed valuation, or both, have not yet been
fixed shall be based upon the tax rate and/or assessed valuation last fixed. To
the extent that the actual taxes and assessments for the current year differ
from the amount apportioned at Closing, the parties shall make all necessary
adjustments by appropriate payments between themselves within thirty (30) days
after such amounts are determined following Closing.

(c)           Except as otherwise provided herein, any revenue or expense amount
which cannot be ascertained with certainty as of Closing shall be prorated on
the basis of the parties’ reasonable estimates of such amount, and shall be the
subject of a final proration ninety (90) days after Closing, or as soon
thereafter as the precise amounts can be ascertained. Upon the parties’
acceptance and approval of any final proration statement, such statement shall
be conclusively deemed to be accurate and final. The obligations of the parties
with respect to such post-Closing reconciliations shall survive the Closing.

(d)           Upon the Closing, Title Company shall record the Deed in the
Official Records of the County of Alameda with a conformed recorded copy to be
delivered to Purchaser and Seller, fund the balance of the Deposit and Purchase
Price to Seller, less any of Seller’s share of closing costs, as directed by
Seller, deliver the originals of the Non-Foreign Status Affidavit to Purchaser,
and deliver the other instruments and documents delivered through the Escrow to
the applicable party.

4.5           Transaction Taxes and Closing Costs.

(a)           Seller and Purchaser shall execute such returns, questionnaires
and other documents as shall be required with regard to all applicable real
property transaction taxes imposed by applicable federal, state or local law or
ordinance.

(b)           Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses: (i) all County of Alameda documentary transfer taxes payable in
connection with the recording of the Deed, (ii) all City of San

8


--------------------------------------------------------------------------------


Leandro transfer taxes payable in connection with the recording of the Deed and
(iii) the premium of the Title Policy and the cost of the survey.

(c)           Purchaser shall pay the fees of any counsel representing Purchaser
in connection with this transaction.

(d)           All costs and expenses incident to this transaction and the
closing thereof not specifically described above, shall be paid in accordance
with the custom of Alameda County.

4.6           Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

(a)           Seller shall have delivered to SF, in escrow, or to Title Company
all of the items required to be delivered to Purchaser pursuant to the terms of
this Agreement, including but not limited to, those provided for in Section 4.2
hereof;

(b)           All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement);

(c)           Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the date of Closing; and

(d)           Title Company (or another nationally recognized title company)
shall be unconditionally committed to issue to Purchaser upon the Closing the
Title Policy (subject to only the Permitted Exceptions and with such
endorsements as have been approved by Purchaser) in the form of the pro-forma
policy or title commitment as have been agreed to by such Title Company and
approved by Purchaser during the Title Inspection Period (or with respect to Gap
Title Defects only, thereafter), a copy of which shall have been delivered to
Seller.

4.7           Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

(a)           Seller shall have received confirmation of the wiring of the
Purchase Price, as adjusted as provided herein;

(b)           Purchaser shall have delivered to SF, in escrow, or to Title
Company all of the items required to be delivered to Seller pursuant to the
terms of this Agreement, including, but not limited to, those provided for in
Section 4.3 hereof;

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing (with appropriate modifications permitted under this Agreement);
and

(d)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing.

9


--------------------------------------------------------------------------------


ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1           Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
which representations and warranties shall be deemed to have been made again as
of the Closing, subject to Section 5.8 hereof:

(a)           Organization and Authority. Seller has been duly organized and is
validly existing under the laws of the State of Delaware and is qualified to do
business in the State of California. Seller has the full right and authority to
enter into this Agreement and to transfer all of the Property and to consummate
or cause to be consummated the transaction contemplated by this Agreement. The
person signing this Agreement on behalf of Seller is authorized to do so. No
consent of any third party is required in order for Seller to perform any of its
obligations hereunder. This Agreement constitutes the valid and binding
obligation of Seller and is enforceable against Seller in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.

(b)           Pending Actions. There is no pending, and Seller has no knowledge
of any threatened action, suit, arbitration, government investigation or
proceeding against Seller or any portion of the Property which, if adversely
determined, could materially interfere with the consummation of the transaction
contemplated by this Agreement or constitute an encumbrance against the
Property. Seller has not received any notice of any pending or threatened
proceeding for condemnation.

(c)           No Leases. There are no leases, licenses, subleases or occupancy
agreements affecting in any manner any portion of the Property which will
survive the Closing, and Seller has no knowledge of any oral agreements with
anyone, including tenants, with respect to the occupancy of the Property, except
as disclosed in writing to Purchaser.

(d)           No Conflict. Neither the execution and delivery of this Agreement
by Seller, nor performance of any of its obligations hereunder, conflicts with,
or will result in a breach under, (i) Seller’s organizational documents, (ii)
any deed of trust, agreement, undertaking, instrument or document to which
Seller is a party or by which any of Seller’s properties is bound, or (iii) any
order or regulation of any court, regulatory body, administrative agency or
government body.

(e)           No Violations. Except as otherwise provided in the Due Diligence
Documents, to Seller’s knowledge, no written notice has been given by any
governmental entity of any current violation of law, rule, regulation or codes
that relates to the Property.

(f)            Title to Personal Property and Intangibles. Seller owns and shall
transfer to Purchaser good and marketable title to the Personal Property and
Intangibles, free and clear of any liens or encumbrances whatsoever.

(g)           Diligence Materials. Seller has or will deliver to Purchaser all
the Due Diligence Materials in Seller’s possession or under Seller’s control. To
Seller’s knowledge the Due Diligence Materials are true, accurate and complete
copies of the documents that they purport to be.

(h)           Not Foreign Person. Seller is not a “foreign person” as defined in
§1445 of the Internal Revenue Code of 1986, as amended (the “Code”), or under
any similar sections of any similar laws of the State of California.

10


--------------------------------------------------------------------------------


(i)            Taxes. Except for the amounts disclosed by the tax bills for all
real property taxes and personal property taxes, and notices for any assessments
or bonds relating to the Property provided by Seller to Purchaser, to Seller’s
knowledge, no real property taxes have been assessed against the Property for
the current tax year and no supplemental taxes or assessments will be levied
against the Property, resulting from work, activities or improvements done to
the Property by Seller.

5.2           Knowledge Defined. References to the “knowledge” of Seller shall
refer only to the current actual knowledge of David McDonald, whom Seller
represents is the employee of Seller who is most directly involved in the day to
day oversight of the operations of the Property.

5.3           Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 5.1 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
not be deemed to be merged into the instruments of Closing and survive Closing
for a period of one year after the date that Seller delivers possession of the
Property to Purchaser. No claim for a breach of any representation or warranty
of Seller shall be actionable or payable if the breach in question results from
or is based on a condition, state of facts or other matter which was known to
Purchaser prior to Closing. Seller shall have no liability to Purchaser for a
breach of any representation or warranty unless written notice containing a
description of the specific nature of such breach shall have been given by
Purchaser to Seller prior to the expiration of said one year period and an
action shall have been commenced by Purchaser against Seller within thirty (30)
days following the expiration of such one year period.

5.4           Covenants of Seller. From and after the Effective Date, Seller
shall operate and maintain the Property in a manner consistent with past
practice and shall maintain, or cause to be maintained, all Seller’s insurance
policies relating to the Property. Seller shall not, on or after the Effective
Date, without Purchaser’s prior written consent, (a) enter into any contract,
lease or other agreement affecting the Property which would not be terminable at
Closing, (b) amend, or grant any material consent or approval under, any
existing contract, or other agreement affecting the Property which would not be
terminable at Closing, or (c) create or allow the creation of any new lien or
encumbrance on the Property that by its terms will not be terminable at the
Closing.

5.5           Representations and Warranties of Purchaser. Purchaser hereby
makes the following representations and warranties to Seller as of the Effective
Date, which representations and warranties shall be deemed to have been made
again as of the Closing, subject to Section 4.3(c) hereof:

(a)           Organization and Authority. Purchaser has been duly organized and
is validly existing under the laws of the State of California and is qualified
to do business in the State of California. Purchaser has the full right and
authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement (subject to
Purchaser’s performance and approval of its due diligence inspections as set
forth herein). The person signing this Agreement on behalf of Purchaser is
authorized to do so. This Agreement constitutes the valid and binding obligation
of Purchaser and is enforceable against Purchaser in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

(b)           Pending Actions. There is no pending action, suit, arbitration,
government investigation or proceeding against Purchaser or any portion of the
Property which, if adversely determined, could materially interfere with the
consummation of the transaction contemplated by this Agreement.

11


--------------------------------------------------------------------------------


(c)           No Conflict. Neither the execution and delivery of this Agreement
by Purchaser, nor performance of any of its obligations hereunder, conflicts
with, or will result in a breach under, (i) Purchaser’s organizational
documents, or (ii) any order or regulation of any court, regulatory body,
administrative agency or government body.

5.6           Survival of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser set forth in Section 5.4 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one year. Purchaser shall have no liability to
Seller for a breach of any representation or warranty unless written notice
containing a description of the specific nature of such breach shall have been
given by Seller to Purchaser prior to the expiration of said one year period and
an action shall have been commenced by Seller against Purchaser within thirty
(30) days following the expiration of such one year period.

5.7           Notice of Changed Circumstances. If either party becomes aware of
any fact or circumstance that would render any representation or warranty made
by such party false or misleading, then such party (the “Disclosing Party”)
shall immediately deliver to the other party a signed certificate identifying
such representation and warranty and explaining the relevant change in facts or
circumstances. If the Disclosing Party is Seller, Purchaser shall have the
option to extend the Closing for a period of thirty (30) days, at which time
Purchaser shall have the option to terminate the Agreement and recover the
Deposit in full. If, notwithstanding the facts or circumstances described in
such certificate, the Closing occurs, the Disclosing Party’s representations and
warranties shall be deemed to have been modified by the facts and circumstances
disclosed in such certificate, to the extent (but only to the extent) such facts
and circumstances (a) occurred after the Effective Date and (b) were beyond the
reasonable control of the Disclosing Party or expressly permitted by the terms
of this Agreement.

ARTICLE 6

DEFAULT

6.1           Events of Default.

(a)           The following shall constitute a Default of Purchaser hereunder:
(i) Purchaser defaults under any provision of this Agreement providing for the
payment of money and such failure to pay continues for a period of five (5) days
after receipt of notice of nonpayment; provided however that payments due on the
Closing Date shall not be subject to notice or an opportunity to cure;
(ii) Purchaser defaults under any other provision of this Agreement and such
default is not cured for a period of ten (10) days after receipt of notice of
such default; (iii) if at any time prior to Closing (a) there shall be filed by
Purchaser in any court or with any governmental body pursuant to any statute
either of the United States or of any state, a petition in bankruptcy or
insolvency or a petition seeking to effect any plan or other arrangement with
creditors or seeking the appointment of a receiver; or (b) a receiver,
conservator or liquidating agent or similar person shall be appointed for all or
a substantial portion of Purchaser’s property; or (c) Purchaser shall give
notice to any person or governmental body of insolvency or suspension or pending
suspension of its operations; or (d) a material, adverse change occurs in the
financial condition of Purchaser or Purchaser shall make an assignment for the
benefit of creditors or take any other similar action for the protection or
benefit of creditors.

(b)           The following shall constitute a Default of Seller hereunder:
(i) Seller defaults under any provision of this Agreement providing for the
payment of money and such failure to pay continues for a period of five (5) days
after receipt of notice of nonpayment; (ii) Seller defaults under any other
provision of this Agreement and such default is not cured for a period of ten
(10) days after receipt of notice of such default; (iii) if at any time prior to
Closing (a) there shall be filed by Seller in any court or with any governmental
body pursuant to any statute either of the United States or of any state, a

12


--------------------------------------------------------------------------------


petition in bankruptcy or insolvency or a petition seeking to effect any plan or
other arrangement with creditors or seeking the appointment of a receiver; or
(b) a receiver, conservator or liquidating agent or similar person shall be
appointed for all or a substantial portion of Seller’s property; or (c) Seller
shall give notice to any person or governmental body of insolvency or suspension
or pending suspension of its operations; or (d) a material, adverse change
occurs in the financial condition of Seller or Seller shall make an assignment
for the benefit of creditors or take any other similar action for the protection
or benefit of creditors.

6.2           Default by Purchaser. In the event Seller is not in Default
hereunder and the sale of the Property as contemplated hereunder is not
consummated on or before the Closing Date due to Purchaser’s Default hereunder
(and not as a result of a failure of a condition precedent hereunder which
Purchaser could not control using commercially reasonable efforts),and such
Purchaser Default occurs after the Approval Date, Seller shall be entitled, as
its sole and exclusive remedy under this Agreement, at law or in equity, to
terminate this Agreement and receive the Deposit as liquidated damages for the
breach of this Agreement in accordance with the provisions of Section 1.6 above,
it being agreed between the parties hereto that the actual damages to Seller in
the event of such breach are impractical to ascertain and the amount of the
Deposit is a reasonable estimate thereof.

6.3           Default by Seller. In the event that Purchaser is not in Default
hereunder and the sale of the Property as contemplated hereunder is not
consummated on or before such date due to Seller’s Default hereunder (and not as
a result of a failure of a condition precedent hereunder which Seller could not
control using commercially reasonable efforts in which case Purchaser shall only
be entitled to receive the return of the Deposit, which return shall operate to
terminate this Agreement), if Purchaser does not waive such Default and Close,
Purchaser shall be entitled, as its sole and exclusive remedy under this
Agreement, at law or in equity, either (a) to receive the return of the Deposit
(plus all accrued interest thereon), which return shall operate to terminate
this Agreement and release Seller from any and all liability hereunder or (b) to
enforce specific performance of Seller’s obligation to convey the Property to
Purchaser in accordance with the terms of this Agreement. Purchaser shall be
irrevocably deemed to have elected to terminate this Agreement and receive back
the Deposit if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which the
Property is located, on or before sixty (60) days following the Closing Date.

6.4           Recoverable Damages. In no event shall the provisions of this
Article limit the damages recoverable by either party against the other party
due to the other party’s express obligation to indemnify such party in
accordance with this Agreement or the exhibits.

ARTICLE 7

RISK OF LOSS

7.1           Damage. In the event of loss or damage to the Property or any
portion thereof which is not “Major” (as hereinafter defined), this Agreement
shall remain in full force and effect provided that Seller shall, at Purchaser’s
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller’s right, title and interest in and to any claims and proceeds Seller
may have with respect to any casualty insurance policies or condemnation awards
relating to the premises in question. In the event that Seller elects to perform
repairs upon the Property, Seller shall use reasonable efforts to complete such
repairs promptly and the date of Closing shall be extended a reasonable time in
order to allow for the completion of such repairs. If a casualty claim is
assigned to Purchaser, the Purchase Price shall be reduced by an amount equal to
the lesser of the deductible damage amount under Seller’s insurance policy or
the cost of such repairs as determined in accordance with Section 7.3 hereof
(provided that in the event of uninsured damage, such reduction in the Purchase
Price shall equal the estimated cost of such repairs

13


--------------------------------------------------------------------------------


necessary to the portion of the Property which is to be incorporated into the
development). Upon Closing, full risk of loss with respect to the Property shall
pass to Purchaser.

7.2           Major Damage. In the event of a “Major” loss or damage, either
Seller or Purchaser may terminate this Agreement by written notice to the other
party, in which event the Deposit plus all interest thereon shall be returned to
Purchaser. If neither Seller nor Purchaser elects to terminate this Agreement
within fifteen (15) days after Seller sends Purchaser written notice of the
occurrence of such Major loss or damage (which notice shall state the cost of
repair or restoration thereof as opined by an architect in accordance with
Section 7.3 hereof), then Seller and Purchaser shall be deemed to have elected
to proceed with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) assign to Purchaser all of Seller’s
right, title and interest in and to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs. If Seller elects to assign a casualty
claim to Purchaser, the Purchase Price shall be reduced by an amount equal to
the lesser of the deductible amount under Seller’s insurance policy or the cost
of such repairs as determined in accordance with Section 7.3 hereof (provided
that in the event of uninsured damage, such reduction in the Purchase Price
shall equal the estimated cost of such repairs). Upon Closing, full risk of loss
with respect to the Property shall pass to Purchaser.

7.3           Definition of “Major” Loss or Damage. For purposes of Sections 7.1
and 7.2, “Major” loss or damage refers to the following: any loss due to a
casualty or condemnation that is estimated to require repairs that will cost
more than $400,000.00. The determination of “Major” loss or damage shall be made
by an architect mutually reasonably approved by Purchaser and Seller.

ARTICLE 8

BROKERAGE COMMISSIONS

Upon closing, Seller shall pay the commission owing to CBRE which acted as agent
for Seller and Purchaser in this transaction pursuant to a separate agreement
between Seller and such entity. Each party hereto agrees that if any other
person or entity makes a claim for brokerage commissions or finder’s fees
related to the sale of the Property by Seller to Purchaser, and such claim is
made by, through or on account of any acts or alleged acts of said party or its
representatives, said party will protect, indemnify, defend and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense (including reasonable attorneys’ fees) in connection
therewith. The provisions of this paragraph shall survive Closing or any
termination of this Agreement.

ARTICLE 9

DISCLAIMERS AND WAIVERS

9.1           No Reliance on Documents. Except as expressly stated in this
Agreement, Seller makes no representation or warranty as to the truth or
accuracy of any materials, data or information delivered by Seller or its
brokers or agents to Purchaser in connection with the transaction contemplated
hereby. Except in the case of a breach of any express representation, warranty
and covenant of Seller as set forth in this Agreement or in any of the documents
to be executed and delivered by Seller at Closing, neither Seller, nor any
affiliate of Seller shall have any liability to Purchaser for any inaccuracy in
or omission from any materials, data and information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby. The provisions
of this Article shall survive Closing or any termination of this Agreement.

14


--------------------------------------------------------------------------------


9.2           AS-IS SALE; DISCLAIMERS; RELEASE.

(a)           EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN ANY OF
THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

(b)           PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN
THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY
SELLER AT CLOSING. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS
NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE
MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER
AT CLOSING. PURCHASER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS”, SUBJECT TO THE
EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS SET FORTH IN THIS
AGREEMENT AND IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING.

(c)           PURCHASER ACKNOWLEDGES THAT THE IMPROVEMENTS MAY CONTAIN ASBESTOS
CONTAINING MATERIALS (“ACM”) AND THAT A RELEASE OF ACM MAY HAVE OCCURRED ON, AT,
OR ABOUT THE PROPERTY. PURCHASER SHALL CONDUCT ITS OWN INVESTIGATION WITH
RESPECT TO SUCH ACM AND WAIVES, RELINQUISHES AND RELEASES, SELLER FROM ANY AND
ALL RIGHTS, CLAIMS AND CAUSES OF ACTION WHICH PURCHASER MAY HAVE AGAINST SELLER
WITH RESPECT TO ACM, INCLUDING WITHOUT LIMITATION ANY AND ALL CAUSE OF ACTION
UNDER OR WITH RESPECT TO CALIFORNIA HEALTH & SAFETY CODE SECTION 25359.7(A) OR
TITLE 42 OF THE UNITED STATES CODE, SECTION 9601 ET SEQ., OR BOTH.

(d)           PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER
THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE

15


--------------------------------------------------------------------------------


EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE
EXECUTED AND DELIVERED BY SELLER AT CLOSING.

(e)           EXCEPT WITH RESPECT TO (1) ANY BREACH OF ANY REPRESENTATION,
WARRANTY AND/OR COVENANT OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR
IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING, OR
(2) ANY THIRD PARTY CLAIM TO THE EXTENT RELATING TO AN OCCURRENCE PRIOR TO THE
CLOSING (OTHER THAN CLAIMS FOR WHICH PURCHASER IS REQUIRED TO INDEMNIFY SELLER
PURSUANT TO THIS AGREEMENT), OR (3) ANY FRAUD BY SELLER: (A) UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND (B) PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

(f)            In the event the Closing occurs, Purchaser shall indemnify,
defend and hold harmless the Seller from and against any and all suits, actions,
proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries, damages, expenses or costs whatsoever,
including attorneys’ and experts’ fees and costs and investigation and
remediation costs, asserted by the Purchaser or any assignee affiliated with
Purchaser (as distinct from a third party transferee which is not affiliated
with Purchaser), or the partners, members, trustees, shareholders, directors or
officers of any party owning a direct or indirect interest in Purchaser or any
such affiliated assignee possessing at any time an ownership interest (whether
direct or indirect) in the Property, arising from, relating to, or occasioned in
any way by the physical condition of the Property, including, but not limited
to, the presence of any hazardous materials on, in, under or about the Property,
except for any liability of Seller for any breach of any representation or
warranty set forth herein.

(g)           The release and indemnification set forth herein includes claims,
liabilities and other matters of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist which, if known by Purchaser, may
materially affect Purchaser’s willingness to enter into the release and
indemnification of the Seller. In this connection and to the fullest extent
permitted by law, except to the extent of claims based on Seller’s fraud or
intentional misrepresentation, Purchaser hereby agrees, represents and warrants
that Purchaser realizes and acknowledges that factual matters now unknown to it
may have given or may hereafter give rise to causes of action, claims, demands,
debts, controversies, damages, costs, loses and expenses which are presently
unknown, unanticipated and unsuspected, and Purchaser further agrees, represents
and warrants that the release and indemnification set forth herein have been
negotiated and agreed upon in light of that realization and that Purchaser
nevertheless hereby intends to release, discharge and acquit the Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses, except for any liability of Seller for any breach of
any representation or warranty set forth herein, or for fraud which liability
shall survive the Closing only for the period set forth herein. In connection
with the releases set forth in this Section,

16


--------------------------------------------------------------------------------


Purchaser expressly waives the benefits of Section 1542 of the California Civil
Code which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

(h)           The provisions of this Section shall survive the Closing.

ARTICLE 10

MISCELLANEOUS

10.1         Reporting.

(a)           It is expressly agreed and understood that Seller shall have the
right, in its sole and absolute discretion, to file this Agreement and
information about it with the Securities and Exchange Commission, if Seller
determines that such filing is necessary or advisable under the Securities
Exchange Act of 1934, as amended (“SEC Filings”). Except as expressly permitted
with respect to SEC Filings, prior to the Closing, any release to the public of
confidential information with respect to the sale contemplated herein or any
material terms set forth in this Agreement will be made only in the form
approved by Purchaser and Seller.

(b)           If the purchase and sale of the Property pursuant hereto does not
close for any reason, Purchaser shall return to Seller all agreements (excluding
this Agreement), documents, studies, reports and other materials pertaining to
the Property either delivered by Seller or Seller’s agents to Purchaser pursuant
hereto, or obtained by or on behalf of Purchaser during Purchaser’s
investigation of the Property; provided that neither the fact that the purchase
and sale do not close nor the termination of this Agreement shall be regarded as
confidential or subject to this section.

10.2         Assignment.

(a)           Subject to the provisions of this Section, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto. Purchaser may not assign its rights under
this Agreement without first obtaining Seller’s written approval, which approval
may be given or withheld in Seller’s sole discretion. Notwithstanding the
foregoing, Purchaser may assign its interest in this Agreement upon notice to
Seller to any entity controlled by Purchaser (“Permitted Assignee”) (for the
purpose of this Agreement, control shall mean an entity in which Purchaser or
McGrath owns at least a fifty-one percent (51%) interest or in which Purchaser
or McGrath have at least a ten percent (10%) interest and the right to direct
and control the management and operations of such entity). In the event
Purchaser intends to assign its rights hereunder including to a Permitted
Assignee, (a) Purchaser shall send Seller written notice of its request at least
three (3) days prior to Closing, which request shall include the legal name and
structure of the proposed assignee, and Purchaser shall also provide to Seller
any other information respecting such proposed assignee that Seller may
reasonably request, (b) Purchaser and the proposed assignee shall execute an
assignment and assumption of this Agreement in form and substance reasonably
satisfactory to Seller, and (c) in no event shall any assignment of this
Agreement release or discharge Purchaser from any liability or obligation
hereunder.

10.3         Notices. Any notice pursuant to this Agreement shall be given in
writing by reputable overnight delivery service with proof of delivery or
personal delivery, and shall be deemed to have been given upon receipt or
refusal to accept delivery sent to the intended addressee at the address set
forth

17


--------------------------------------------------------------------------------


below, or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement shall be as follows:

If to Seller:

 

Simpson Manufacturing Co., Inc.

 

 

 

5956 West Las Positas Blvd.

 

 

 

Pleasanton, California 94588

 

 

 

Attention: Michael Herbert

 

 

 

 

 

with a copy to:

 

Alan J. Robin, Esq.

 

 

 

Shartsis, Friese LLP

 

 

 

One Maritime Plaza, 18th Floor

 

 

 

San Francisco, California 94111

 

 

 

 

 

If to Purchaser:

 

Oakland Land Company, LLC

 

 

 

130 Webster, Suite 200

 

 

 

Oakland, California 94607

 

 

 

Attention: Terrence M. McGrath

 

 

 

 

 

with a copy to:

 

Daniel S. Krebs

 

 

 

Alliance Counsel LLP

 

 

 

80 E. Sir Francis Drake Blvd., Suite 1B

 

 

 

Larkspur, California 94939

 

10.4         Modifications. This Agreement cannot be changed orally, and no
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such agreement is in writing and is signed by the parties
against whom enforcement of any such change is sought.

10.5         Entire Agreement. This Agreement, including the exhibits and
schedules hereto, contains the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.

10.6         Further Assurances. Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement. The provisions of
this Section shall survive Closing.

10.7         Counterparts. This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

10.8         Facsimile Signatures. In order to expedite the transaction
contemplated herein, telecopied signatures may be used in place of original
signatures on this Agreement. Seller and Purchaser intend to be bound by the
signatures on the telecopied document, are aware that the other party will rely
on the telecopied signatures, and hereby waive any defenses to the enforcement
of the terms of this Agreement based on the form of signature.

10.9         Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in

18


--------------------------------------------------------------------------------


full force and effect; provided that the invalidity or unenforceability of such
provision does not materially adversely affect the benefits accruing to any
party hereunder.

10.10       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State California. Purchaser and Seller agree
that the provisions of this Section shall survive the Closing or any termination
of this Agreement.

10.11       Attorneys’ Fees; Waiver of Jury Trial.

(a)           In the event of any action or proceeding between Seller and
Purchaser to enforce any provision of this Agreement, the losing party shall pay
to the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party. The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

(b)           TO THE FULLEST EXTENT PERMITTED UNDER LAW, INCLUDING ANY LAWS
ENACTED AFTER THE DATE OF THIS AGREEMENT, PURCHASER AND SELLER EACH HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN THE EVENT OF LITIGATION BETWEEN
THE PARTIES IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, LEASE, THE RELATIONSHIP OF THE PARTIES, THE
PROPERTY, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY
UNDER ANY STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY OF THE FOREGOING IS BASED
ON THIS AGREEMENT OR ON TORT LAW (“CLAIM”). PURCHASER AND SELLER AGREE THAT THIS
PARAGRAPH CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY WITHIN THE
MEANING OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 631(A)(2), AND EACH PARTY
DOES HEREBY AUTHORIZE AND EMPOWER THE OTHER PARTY TO FILE THIS PARAGRAPH AND OR
THIS AGREEMENT, AS REQUIRED, WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT
JURISDICTION AS A WRITTEN CONSENT TO WAIVER OF JURY TRIAL. THE PROVISIONS OF
THIS SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT.

10.12       No Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

10.13       Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended to limit or define the text
of any section or any subsection hereof.

10.14       Recordation. This Agreement may not be recorded by any party hereto
without the prior written consent of the other party hereto.

10.15       1031 Exchange Cooperation.

(a)           On condition that Purchaser receives written notice of its
election to participate in a tax free exchange under §1031 of the Code at least
ten (10) business days prior to the Closing Date, Purchaser agrees to reasonably
cooperate with Seller’s efforts to integrate the transactions contemplated
hereunder into a tax-deferred exchange under Section 1031 of the Code; provided,
however, that in no event shall (a) Purchaser incur any additional cost,
obligation or liability by reason of such exchange (including, without
limitation, any responsibility or liability of any kind for the failure of such
exchange

19


--------------------------------------------------------------------------------


to be consummated or to qualify for tax-deferred status under any federal or
State law or rule and any damage calculated or related in any fashion to
Seller’s lost tax benefits) or be required to hold title to any property, (b)
the Closing be delayed, or (c) Seller be relieved of any of its agreements, or
other obligations under this Agreement. Purchaser shall execute all amendments
to this Agreement, escrow instructions pertaining to the exchange transaction
and all other documents as may be necessary to carry out such an exchange,
subject to the qualifications set forth above; provided however that Purchaser
shall have the right to approve any and all such documents (which approval shall
not be unreasonably withheld).

(b)           On condition that Seller receives written notice of its election
to participate in a tax free exchange under §1031 of the Code at least ten (10)
business days prior to the Closing Date, Seller agrees to reasonably cooperate
with Purchaser’s efforts to integrate the transactions contemplated hereunder
into a tax-deferred exchange under Section 1031 of the Code; provided, however,
that in no event shall (a) Seller incur any additional cost, obligation or
liability by reason of such exchange (including, without limitation, any
responsibility or liability of any kind for the failure of such exchange to be
consummated or to qualify for tax-deferred status under any federal or State law
or rule and any damage calculated or related in any fashion to Purchaser’s lost
tax benefits) or be required to hold title to any property, (b) the Closing be
delayed, or (c) Purchaser be relieved of any of its agreements, or other
obligations under this Agreement. Seller shall execute all amendments to this
Agreement, escrow instructions pertaining to the exchange transaction and all
other documents as may be necessary to carry out such an exchange, subject to
the qualifications set forth above; provided however that Seller shall have the
right to approve any and all such documents (which approval shall not be
unreasonably withheld).

10.16       Time for Performance. Time is of the essence of this Agreement. As
used in this Agreement, a “business day” shall mean a day that is not a
Saturday, Sunday or recognized federal or state holiday. If the last date for
performance by either party under this Agreement occurs on a day that is not a
business day, then the last date for such performance shall be extended to the
next occurring business day.

20


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

SIMPSON MANUFACTURING CO. INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael J. Herbert

 

June 12, 2007

 

Name:

Michael J. Herbert

 

Title:

Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

Oakland Land Company, LLC,

 

a California limited liability company

 

 

 

 

 

By:

/s/ Terrence M. McGrath

 

Name:

Terrence M. McGrath

 

Title:

Managing Member

 

Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to performance by the Title Company.

 

TITLE COMPANY:

 

FIRST AMERICAN TITLE INSURANCE

 

 

COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

21


--------------------------------------------------------------------------------


EXHIBIT A

DESCRIPTION OF REAL PROPERTY

A-1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF DEED

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO AND

MAIL TAX STATEMENTS TO:

 

 

 

 

Attention:

 

(space above line for Recorder’s use only)

 

GRANT DEED

THE UNDERSIGNED GRANTOR DECLARES AS FOLLOWS:

Documentary Transfer Tax is not shown pursuant to Section 11932 of the
California Revenue and Taxation Code, as amended.

FOR VALUE RECEIVED, SIMPSON MANUFACTURING CO.
INC.,                                                                                   
a Delaware corporation, grants to
                                                (“Grantee”), all that certain
real property (the “Property”) situated in the City of San Leandro, County of
Alameda, State of California, described on Exhibit A attached hereto and by this
reference incorporated herein.

THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO:

(a)           All liens, encumbrances, easements, covenants, conditions and
restrictions of record, including any matters shown on any subdivision or parcel
map affecting the Property; (b) All exceptions appearing in the policy of title
insurance for the Property issued to the Grantee as of the date hereof; (c) All
matters which would be revealed or disclosed in an accurate survey; and (d) A
lien not yet delinquent for taxes for real property, and any general or special
assessments against the Property.

IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as of
                           , 2007.

SIMPSON MANUFACTURING CO. INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

[Attach acknowledgements and legal description]

B-1


--------------------------------------------------------------------------------


EXHIBIT C

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (the “Assignment”) is made as of
the                                  day of                                    ,
2007, between SIMPSON MANUFACTURING CO., INC., a Delaware corporation
(“Assignor”)                                                         
(“Assignee”).

Assignor is the owner of that certain real property located in the City of San
Leandro, State of California, more particularly described in Exhibit A attached
hereto (the “Property”). Assignor hereby assigns, transfers, sets over and
conveys to Assignee all of Assignor’s right, title and interest, to the extent
assignable, in, to and under any and all of the following, to wit: all existing
permits, licenses, approvals and authorizations issued by any governmental
authority in connection with the Property (“Intangibles”).

Assignee does hereby assume and agree to perform all of Assignor’s obligations
under the Intangibles accruing with respect to the period from and after the
date hereof. Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) directly or indirectly arising
out of or related to any breach or default in Assignee’s obligations hereunder.

Assignor shall remain liable for all of Assignor’s obligations under the
Intangibles accruing with respect to the period prior to the date hereof.
Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) directly or indirectly arising out of or
related to any breach or default in Assignor’s obligations hereunder.

In the event of any action or proceeding between Assignor and Assignee to
enforce any provision of this Assignment, the losing party shall pay to the
prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party. The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

This Assignment may be executed in counterparts, all such executed counterparts
shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart. In order to expedite the transaction contemplated herein,
telecopied signatures may be used in place of original signatures on this
Assignment. Assignor and Assignee intend to be bound by the signatures on the
telecopied document, are aware that the other party will rely on the telecopied
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

C-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR:

SIMPSON MANUFACTURING CO., INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Attach legal description—Exhibit A]

C-2


--------------------------------------------------------------------------------


EXHIBIT D

INVASIVE TESTING REQUIREMENTS

1.             License and Term of License.

A.            Seller hereby grants to Purchaser and its employees, agents,
contractors and consultants (collectively, “Purchaser’s Consultants”), a license
to enter upon, in and below the surface of the Property at reasonable times (the
“License”) for the purpose of performing certain environmental and other
inspections on or concerning the Property, which inspections may include: (i)
research regarding the Property and surrounding parcels as is generally
conducted in a Level I or Phase I environmental audit, surveying the Property,
and conducting other inspections of the Property approved by Seller (the “Level
One Investigation”); and (ii) such other invasive investigations and tests of
the Property as may be reasonably approved by Seller, including the drilling of
borings (including soil and gas samplings and indoor air samplings) to ascertain
the level of hazardous materials (“Level Two Investigation”). The Level One
Investigation and Level Two Investigation shall be sometimes collectively
referred to herein as the “Investigation,” which Investigation and all related
activities or events shall be limited and conducted as herein required, all at
Purchaser’s sole cost and expense.

B.            Whenever Seller’s or Purchaser’s consent or approval is required
pursuant to any provision of this License, such consent must be in writing and
shall not be unreasonably withheld, conditioned or delayed and shall be given or
denied with the reasons therefore within four (4) business days of request
provided that the Due Diligence Period shall be extended one day for each day
after such four (4) business day period that Seller has not responded.

C.            The term of the License shall terminate on termination of the
Agreement.

D.            Purchaser shall obtain at its sole cost and expense all
governmental permits and authorizations required by any governmental agencies
for the Investigation. Purchaser shall comply with, and shall cause all of
Purchaser’s Consultants to comply with, all applicable governmental laws,
regulations and requirements in connection with the Investigation.
Notwithstanding the foregoing, neither Purchaser nor Purchaser’s Consultants
shall, with respect to any environmental matters relating to the Property,
deliver documents to or otherwise provide information to any governmental entity
or agency without first consulting with Seller regarding such requirement,
except as may be required by court order or governmental subpoena.

E.             In the event that this Agreement is terminated, the contract with
Purchaser’s Consultant shall, at Seller’s request and option and at Seller’s
cost, be assigned to Seller.

2.             Investigation: Delivery of Plans and Specifications.

Prior to commencement of any Level Two Investigation, Purchaser shall provide
Seller, its environmental and other engineers and consultants (collectively,
“Seller’s Consultants”) with a complete set of plans, drawings and
specifications (the “Plans”) that define the work to be performed on the
Property pursuant to the Level Two Investigation. Purchaser shall not commence
any Level Two Investigation unless Seller has approved the Plans, as modified,
in writing. All work shall be done in accordance with the approved Plans and no
change or modification shall be permitted without the prior written consent of
Seller.

D-1


--------------------------------------------------------------------------------


3.             Investigation: Diligent Prosecution of Work and Cooperation with
Seller.

A.            The Investigation shall be diligently performed and prosecuted to
completion in a manner that will not materially interfere with the operation or
use of the Property.

B.            Neither Purchaser nor Purchaser’s Consultants shall enter the
Property without providing reasonable prior notice to Seller. Seller shall have
the right at Seller’s cost to be present during any part or all of the
Investigation.

4.             Investigation: Removal of Equipment and Restoration of Property.

At such time as the Investigation or any portion thereof is completed, or any
equipment or materials are no longer required to continue the Investigation,
Purchaser shall, at Purchaser’s sole cost and expense, remove any and all
equipment and materials used in conducting the Investigation and upon completion
of the Investigation shall restore the Property to the condition existing prior
to the Investigation. Purchaser shall dispose of all soil, gas, and groundwater
samples obtained at, from or about the Property in compliance with law.

5.             Standard of Work Performed.

Purchaser agrees that the methods of performing the Investigation will conform
to the highest standards of environmental and other appropriate consultants as
applied by a firm of environmental or other appropriate consultants of national
reputation specializing in work of the type involved in the area in which the
Property is located and will comply with all federal, state and local laws,
rules and regulations, and all other applicable requirements of any governmental
agencies having jurisdiction over such matters. Additionally, where customary
and appropriate, all soils, soil gas and water testing pursuant to the
Investigation shall be performed by a laboratory approved by the Environmental
Protection Agency and/or certified by the State of California. Purchaser shall
provide Seller with a copy of all reports prepared in connection with
Purchaser’s Phase II investigation including, without limitation, the results of
all testings. If the Agreement is terminated, upon request, Purchaser will
provide Seller with a copy of any other reports obtained in connection with the
Property.

6.             Liens.

Purchaser shall keep the Property free and clear of all mechanics’,
materialmen’s and other liens resulting from the Investigation or any of its
other work under this License.

7.             Revocation of License.

The License shall be revocable in whole or in part by Seller immediately upon
termination of the Agreement or upon notice from Seller to Purchaser that
Purchaser has failed to comply with any provision of this License or the
Agreement if Purchaser has not cured such failure within five (5) days following
written notice.

8.             Indemnity.

To the extent permitted by law, except as provided below Purchaser shall
protect, defend, indemnify and hold harmless Seller and Seller’s Consultants,
and any employee or agent of Seller or Seller’s Consultants and each of them,
against and from any and all claims, demands, causes of action, damages, costs,
expenses, losses and liabilities, at law or in equity, of every kind or nature
whatsoever, arising out of or related to the Investigation (other than discovery
of existing conditions), Purchaser’s

D-2


--------------------------------------------------------------------------------


breach of this License or any negligent or tortious acts by Purchaser or
Purchaser’s Consultants. The foregoing obligation shall not cover any claims,
demands, causes of action, damages, costs, expenses, losses and liabilities, at
law or in equity, which are attributable to, to the extent so attributable to
(i) pre-existing adverse conditions affecting the Property, (ii) Seller’s or any
of its employee’s, agent’s, consultant’s, invitee’s or tenant’s conduct, or
(iii) Purchaser’s discovery of any information potentially having a negative
impact on the Property.

9.             Insurance.

Purchaser agrees to purchase at its own expense and to keep in force during the
term of any entry upon the Property pursuant hereto commercial general liability
insurance, including public liability and property damage insurance in the
amount of at least One Million Dollars ($1,000,000), combined single limit for
personal injuries or death of persons or property damage occurring in or about
the Property.

10.           No Presumption of Approval.

Nothing in this Agreement shall be deemed to create any duty by Seller or
Seller’s Consultants, or their respective officers, employees or agents, arising
from their review and/or approval of Purchaser’s plans, drawings,
specifications, or from their physical inspection of the Investigation. Neither
the review and approval by Seller or its agents of Purchaser’s plans, drawings
and specifications nor physical inspection by Seller or its agents of the
Investigation or any other work done under this Agreement shall be deemed a
waiver of any rights Seller may have under this License or the Agreement.

D-3


--------------------------------------------------------------------------------


EXHIBIT E

BILL OF SALE

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, SIMPSON MANUFACTURING CO., INC., a Delaware corporation (the
“Seller”) does hereby sell and convey to
                                            (the “Purchaser”) any and all of
Seller’s right, title and interest in and to all tangible personal property
located upon the land described in Exhibit “A” attached hereto and hereby made a
part hereof (the “Land”) or within the improvements located thereon, including,
without limitation, any and all appliances, furniture, tools and supplies, and
other items of personal property owned by Seller (excluding cash and any
software), used exclusively in the operation of the Land and improvements, as
is, where is, and, except as expressly set forth in the Agreement, without
warranty of title or use, and without warranty, express or implied, of
merchantability or fitness for a particular purpose.

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the          
day of                            , 2007.

SIMPSON MANUFACTURING CO., INC.,

a Delaware corporation

By:

Name:

Title:

[Attach legal description]

E-1


--------------------------------------------------------------------------------